ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
BAE System Land & Armaments, Inc.           )      ASBCA No. 59374
                                            )
Under Contract No. W56HZV-07-C-0660         )

APPEARANCES FOR THE APPELLANT:                     Barbara A. Duncombe, Esq.
                                                   Suzanne Sumner, Esq.
                                                    Taft Stettinius & Hollister LLP
                                                    Dayton, OH

                                                   John G. Horan, Esq.
                                                    Dentons US LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Bruce L. Mayeaux, JA
                                                   Robert B. Neill, Esq.
                                                    Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 9 March 2017



                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59374, Appeal of BAE
Systems Land Armaments, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals